NUMBER 13-14-00351-CR

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                           v.

JAMES BANUELOS,                                                               Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.


                                        ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam
      Appellant, the State of Texas, by and through the District Attorney in and for

Nueces County, Texas, has filed a motion for stay of proceedings in the above cause.

On June 25, 2014, the trial court granted a motion to suppress evidence. The State has

filed a notice of appeal and has requested a stay in the trial court’s proceedings pending

disposition of its appeal. See TEX. CODE CRIM. PROC. ANN. § 44.01(a)(5), (e) (West Supp.
2011).   The Court, having examined and fully considered the motion for stay of

proceedings, is of the opinion that said motion should be granted. The motion for stay

is hereby GRANTED, and the trial court's proceedings are hereby ordered STAYED

pending disposition of the State’s appeal.

                                                    PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of July, 2014.




                                             2